Citation Nr: 0725877	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, 
to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin disability, diagnosed as tinea cruris, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. K. Whitehead, Law Clerk



INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1969 and is presumed to have been exposed to 
herbicides, including Agent Orange, while in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for a skin disability and Hodgkin's disease. 

In a July 2005 statement from the veteran, he raised an issue 
relating to service connection for post-traumatic stress 
disorder (PTSD).  This issue is not currently on appeal and 
is referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a skin disability, diagnosed as 
tinea cruris, to include as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show the veteran has 
Hodgkin's disease or residuals of this condition.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all five 
elements of a claim for service connection": (1) veteran 
status; (2) existence of a disability; (3) service connection 
of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent a VCAA notice letter to the veteran in December 
2002.  The letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letter requested that he provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence; it also told him that he was 
responsible for ensuring that VA received such evidence. 
 Therefore, the absence of this specific language in the VCAA 
letter did not prejudice him, and thus, this notice defect is 
harmless error. VAOPGCPREC 1-04 (Feb. 24, 2004).  

Since the Board is denying the veteran's claim for service 
connection for Hodgkin's disease, any questions as to the 
disability ratings and effective dates assigned are rendered 
moot. 

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in December 2002, so prior to the RO's 
initial decision in February 2003.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records  and his VA outpatient treatment 
records.  In this case the veteran has not been afforded a VA 
examination or opinion concerning his claim for service 
connection for Hodgkin's disease.  However, there is no 
competent evidence of a diagnosis of Hodgkin's disease or 
related symptomatology.  Therefore, a VA medical examination 
is not necessary to decide this claim.  38 C.F.R. § 
3.159(c)(4).  No further development is required to comply 
with the provisions of the VCAA or the implementing 
regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  



Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to establish service 
connection for the claimed disorder, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Laws and Regulations
Pertaining to Veterans Who Served in the
Republic of Vietnam

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.   These 
conditions are: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation -- in other words, that his 
exposure to Agent Orange was the basis for his development 
and eventual diagnosis of the claimed disability after 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

In July 2002, the veteran filed a claim for service 
connection for Hodgkin's disease secondary to herbicide 
exposure in Vietnam.  According to the veteran's Form 
DD-214, he served for one year in the Republic of Vietnam.  
Because he was stationed in Vietnam sometime between 1966 and 
1969, it is presumed he was exposed to herbicide agents.  
Hodgkin's disease is listed under 38 C.F.R. § 3.309 as a 
condition that is presumed to be service connected as 
secondary to herbicide exposure.  The evidence, however, does 
not indicate he has a diagnosis of Hodgkin's disease, and he 
had not complained of any symptoms typically related to 
Hodgkin's disease (swelling of the lymph nodes, fatigue, 
appetite loss, fever, night sweats, unexplained itchy skin).

In August 2004, the veteran underwent coronary artery bypass 
surgery; however, there was no mention of him having 
Hodgkin's disease.  In fact, none of his VA treatment records 
mention a diagnosis of Hodgkin's disease.  The December 2002 
VCAA letter requested he submit information concerning his 
medical providers who have treated him for this condition.  
In January 2003, he indicated that he had no additional 
evidence to submit which would substantiate his claim.  

In the absence of a confirmed diagnosis of Hodgkin's disease, 
meaning medical evidence showing the veteran has the 
condition alleged or residuals of the condition alleged, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim).  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for Hodgkin's disease, to include as due to 
herbicide exposure.  The benefit sought on appeal is 
accordingly denied as there is no reasonable doubt concerning 
this to resolve in his favor.  38 C.F.R. § 3.102; See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for Hodgkin's disease, to 
include as due to herbicide exposure is denied.




REMAND

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent, 20 Vet. App at 
10.  On June 14, 2006, VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

Here, the RO sent the veteran a VCAA notice letter in 
December 2002 and informed him that he needed to submit new 
and material evidence to reopen his claim for service 
connection.  That letter, however, was not compliant with the 
requirements set forth in Kent, and the resulting deficiency 
in the notice provided to the veteran must be corrected on 
remand.

First, the definition of new and material evidence cited in 
the December 2002 letter was inaccurate.  The letter defined 
new evidence as evidence that "must be submitted to VA for 
the first time" and further stated that " to qualify as 
material evidence the additional information must bear 
directly and substantially upon the issue for 
consideration."  Under the revised version of 
38 C.F.R. § 3.156(a), applicable to claims, as here, filed on 
or after August 29, 2001 (the veteran filed his current 
petition to reopen the claim in July 2002), "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  

Second, the December 2002 letter did not notify the veteran 
of the specific evidence necessary to substantiate the 
element or elements that were found insufficient in the 
previous denial of his claim, as required by Kent.  The 
veteran must receive this notice before his appeal is 
decided.

Also during the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  According to the Dingess holding, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim - including not only the downstream 
degree of disability element, but also the effective date of 
the disability.  The veteran has not yet received notice of 
the downstream disability rating and effective date elements 
of his claim in accordance with the holding in Dingess, so he 
should also be provided notice of these elements.  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice that  explains what constitutes 
new and material evidence and specifies 
the type of evidence necessary to 
satisfy the elements of the underlying 
claim which were found insufficient in 
the previous denial, according to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The additional VCAA letter also must 
contain an explanation of the type of 
information or evidence needed to 
establish a downstream disability rating 
and effective date, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Then readjudicate this claim in 
light of any additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


